Citation Nr: 1628691	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim on appeal.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFBs) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by an appropriate MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

In May 2011, the Board remanded this matter and instructed the AMC to submit an inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the Veteran's assertions of exposure to herbicides while stationed at the Korat AFB in Thailand during the 1967 and 1968 time frame.  The AMC submitted the inquiry in January 2012, and a response was received from the JSRRC in March 2012.  In that response, the JSRRC instructed the AMC to contact the Air Force Historical Research Agency for further information concerning unit histories and historical reports.  No further action was taken by the AMC.  

The Board remanded this matter again in December 2013.  In its Remand directives, the Board instructed the AMC to contact the Air Force Historical Research Agency to ascertain whether the Veteran was exposed to herbicides while stationed in Thailand.  In March 2014, the Air Force Historical Research Agency responded as follows:

Korat RTAFB did not have any herbicides up through March 1968, and for the July and August 1968 period either.  However, the April through June 1968 period has to be researched.  The July through September 1968 edition of the 388th Tactical Fighter Wing history (the host unit at Korat), noted that: 

Vegetation control needs immediate attention.  US Army is giving some assistance in this area.  

However, no further discussion concerning vegetation control is found in the supporting documents so what assistance the US Army was providing is unknown.  The documents that are available discuss all perimeter security issues with an eye towards stiffening defenses such as fencing, roads, bunkers, lights, guard towers, increased patrols and more personnel.  It is most likely that the US Army used bulldozers and road graders to clear the area outside of the perimeter fence area around Korat, and not herbicides, as herbicides would only kill the vegetation, not remove it.  Since the April through June 1968 period still requires research, an official response cannot be provided for up to 200 days.

In a follow-up response in October 2014, the Air Force Historical Research Agency asserted the following:

Please find attached to this an official transcript of all vegetation control issues at Korat RTAFB for the period April 1967 through September 1968.  As you can see, herbicides were not used at Korat during the time period in question, August 1967 through August 1968.  In fact, I can find no references to any herbicide use at Korat until June 1972.  As an Inventory Management Specialist, the Veteran was on the paperwork side of supply and usually was in an office working with inventory lists and coordinating in reducing back order issues.  Only when a physical inventory of a warehouse was required would an Inventory Management Specialist be required to leave his office and computer runs.  These warehouses were not near the perimeter fence or the runways, taxiways or flight line.  Our collection of USAF unit histories cannot support the Veteran's claims in this particular case.

A review of the record reveals that the Veteran submitted statements in September 2010 and June 2011 indicating that he was stationed at Udorn RTAFB for approximately a month before being transferred to Korat RTAFB.  Likewise, in a December 2014 statement, the Veteran asserted that he was stationed at two AFBs in Thailand.  He claimed that he was exposed to herbicides at both bases and that his barracks were right beside the perimeter fence at Udorn RTAFB where he was stationed before being transferred to Korat RTAFB.  Specifically, the Veteran asserted that he "worked on the flight line at Udorn and pulled inventorys [sic] on the flight line at KORAT, BOTH ARE WITHIN 100 YARDS OF THE permiter [sic]."  He also stated that his duties as an Inventory Manager required him to walk out of his warehouse every day to take parts to and from the flight line.

The Veteran's service treatment and personnel records reflect that the Veteran was stationed at Korat RTAFB in Thailand during the 1967 and 1968 time frame.  However, the Veteran has asserted that he was also stationed briefly at Udorn RTAFB before being transferred to Korat RTAFB.  It remains unclear from the Veteran's service treatment and personnel records whether he spent any time at Udorn RTAFB during his service in Thailand.  As Udorn RTAFB is one of the bases where herbicide exposure can be acknowledged on a facts-found or direct basis, the Board finds it necessary to remand this matter for additional development and clarification.  Therefore, the RO or AMC must attempt to verify whether the Veteran was stationed at the Udorn RTAFB in Thailand at any time during the 1967 and 1968 time frame.  Thereafter, the RO or AMC must contact the Air Force Historical Research Agency for any information that might corroborate the Veteran's claimed herbicide exposure during his claimed period of service at Udorn RTAFB in Thailand based on the information and statements of record.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or AMC must contact the appropriate records repository and conduct the necessary research in an attempt to verify whether the Veteran had any service at Udorn RTAFB in Thailand during the 1967 and 1968 time frame.

2.  Regardless of whether the Veteran's service at Udorn RTAFB is verified, based on the information of record, including the Veteran's September 2010, June 2011, and December 2014 statements, the RO or AMC should submit a request to the Air Force Historical Research Agency, Maxwell Air Force Base, Alabama, 36112, for any information that might corroborate the Veteran's claimed herbicide exposure during his claimed period of service at Udorn RTAFB in Thailand at any time during the 1967 and 1968 time frame.  All documentation of such efforts and responses should be added to the claims file.  The RO or AMC should also follow any recommendations provided by the Air Force Historical Research Agency in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the VA claims file.

3.	Thereafter, the RO or AMC must readjudicate the claim on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




